     Case 5:18-cr-00155 Document 67 Filed 04/24/20 Page 1 of 2 PageID #: 226



                          UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA

                                           AT BECKLEY


UNITED STATES OF AMERICA,

                              Plaintiff,
v.                                                  CRIMINAL ACTION NO. 5:18-cr-00155

CHERYL J. MCGRATH,

                              Defendant.


                          MEMORANDUM OPINION AND ORDER

               Pending is Defendant Cheryl J. McGrath’s pro se Emergency Release Motion

(“motion for compassionate release”), filed April 1, 2020. [Doc. 64].

               On April 2, 2020, a Standing Order was entered appointing the Office of the Federal

Public Defender to determine whether Ms. McGrath qualified to seek a reduced sentence pursuant

to Section 404 of the First Step Act (“the Act”). [Doc. 65]. The Office of the Federal Public

Defender submitted its memorandum on April 16, 2020, concluding that Ms. McGrath was

ineligible to receive a reduced sentence under Section 404 of the Act. [Doc. 66]. Ms. McGrath’s

motion, however, is more accurately interpreted as seeking compassionate release pursuant to 18

U.S.C. § 3582(c)(1)(A).

               Prior to the Act, “only the Director of the Bureau of Prisons could file a motion

with the court seeking compassionate release for an inmate.” United States v. Brewington, 2019

WL 3317972, at *1 (W.D. Va. July 24, 2019). The Act, however, amended 18 U.S.C. § 3582(c) to

permit a sentencing court, after consideration of the sentencing factors set forth in 18 U.S.C. §

3553(a), to “modify a sentence to grant compassionate release either upon motion of the Director
    Case 5:18-cr-00155 Document 67 Filed 04/24/20 Page 2 of 2 PageID #: 227



‘or upon motion of the defendant after the defendant has fully exhausted all administrative rights

to appeal a failure of the [BOP] to bring a motion on the defendant’s behalf or the lapse of 30 days

from the receipt of such request by the warden of the defendant’s facility.’” Id. (quoting 18 U.S.C.

§ 3582(c)(1)(A)).

               Upon review of Ms. McGrath’s motion, there is no indication that she has exhausted

her administrative remedies as required by the Act. Accordingly, the Court DENIES Ms.

McGrath’s motion for compassionate release [Doc. 64].

               The Court directs the Clerk to send of copy of this memorandum opinion and order

to the Defendant, to the United States Attorney, to the United States Probation Office, and to the

Office of the United States Marshal.

                                                                     ENTERED: April 24, 2020




                                                 1
